48 F.3d 1233NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
UNITED STATES of America, Plaintiff-Appellee,v.Roy W. COLLINS, Defendant,Jeffrey A. DICKSTEIN, Movant-Appellant.
No. 94-6176.(D.C. No. CR-89-45-A)
United States Court of Appeals, Tenth Circuit.
Feb. 27, 1995.

Before TACHA, LOGAN and KELLY, Circuit Judges.2

ORDER AND JUDGMENT1

1
Mr. Dickstein appeals the district court's denial of his Rule 60(b)(4) motion to vacate the court's orders revoking his ability to appear pro hac vice in the case of United States v. Collins, No. Cr-89-45-A (W.D. Okla.1989).  By filing this motion, Mr. Dickstein improperly invoked the Federal Rules of Civil Procedure to collaterally attack an order previously entered in a completed and affirmed criminal prosecution.  The district court was correct in denying Mr. Dickstein's Fed.R.Civ.P. 60(b)(4) motion.


2
AFFIRMED.



2
 After examining the briefs and appellate record, this panel has determined unanimously that oral argument would not materially assist the determination of this appeal.  See Fed.  R.App. P. 34(a);  10th Cir.  R. 34.1.9.  The cause therefore is ordered submitted without oral argument


1
 This order and judgment is not binding precedent, except under the doctrines of law of the case, res judicata, and collateral estoppel.  The court generally disfavors the citation of orders and judgments;  nevertheless, an order and judgment may be cited under the terms and conditions of the court's General Order.  151 F.R.D. 470 (10th Cir.1993)